IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PHILLIP TAYLOR,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-3294

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 4, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Phillip Taylor, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, MAKAR, and OSTERHAUS, JJ., CONCUR.